Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed September 7, 2021 in reply to the Non-final Office Action mailed June 7, 2021. Claims 10, 25, and 26 have been amended; claims 1-9, 11, and 13 have been canceled; and no claims have been newly added. Claims 12, 16-20, 22, and 24 have been withdrawn. Claims 10, 14, 15, 21, 23, 25, and 26 are under examination. 
Withdrawal of Prior Claim Objections
Claims 10 and 25 have been satisfactorily amended. Therefore, the objections to these claims presented in the Non-final Office Action mailed June 7, 2021 are hereby withdrawn.
Claim Interpretation
Claim 25 stipulates in a wherein clause that the first plurality of barbs are pointing in an “upward” direction and the second plurality of barbs are pointing in a “downward” direction, wherein “upward” and “downward” are being defined as pointing “toward” the proximal and distal ends of the needle, presumably with respect to the perpendicular. The terms “upward” and “downward” thus imply a degree that is not precisely “up” or “down”, i.e. not a clean 180 degree angle in the relative directions to which they point, but rather some wiggle room in the relative directions in which they point, implying a range or arc of angles that may define the relative directions to which they point. Claim 10, from which claim 25 depends, requires that the first and second sets of barbs are 
If the perpendicular is at zero degrees, the angle from the perpendicular to the proximal direction is 90˚ and the angle from the perpendicular to the distal direction is thus -90˚, the “upward” direction is characterized by pointing at an angle 0<x≤90˚ and the “downward” direction is characterized by pointing at an angle 0>x≥-90˚. Hence, a barb pointing at 10˚ is thus pointing “upward”, and a barb pointing at -72˚ is thus pointing “downward”, and the two barbs are pointing in opposite directions, and meet the limitations of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 14, 15, 21, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Manrique et al. (U.S. Patent Application Pub. No. 2006/0030948), in view of Geremakis et al. (U.S. Patent Application Pub. No. 2005/0283255), Sayed (Textile Apex [online]; 2014), and Platt (U.S. Patent No. 4,199,644).
Applicant Claims
Applicant’s elected subject matter is directed to a method of making a bone material for hydration with a liquid comprising subjecting a batt of demineralized allograft bone fibers to compression, needle punching with a first barbed needle having a “first plurality” of barbs and a second barbed needle having a “first plurality” of barbs 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Manrique et al. disclose a method of making an osteoimplant comprising e.g. subjecting demineralized allograft bone fibers to mechanical entanglement to obtain a coherent mass of lyophilized, mechanically entangled, demineralized allograft bone fibers, which does not necessarily contain a carrier material; wherein the demineralized bone fibers have a width (i.e. diameter) preferably from about 0.1 mm to about 20 mm (i.e. 100 µm to about 20 mm), and a length preferably from about 1 mm to about 100 mm (i.e. 0.1 cm to about 10 cm) (abstract; paragraphs 0026, 0027, 0033, 0036, 0040, 0052, 0056, 0057, 0060, 0068-0070, 0072, 0086, 0096).
Geremakis et al. disclose a method of making an osteoimplant comprising  e.g. subjecting demineralized allograft bone fibers to mechanical interlocking (i.e. mechanical entanglement) by e.g. needle punching (i.e. with barbed needles) to obtain a cohesive mass, which does not necessarily contain a carrier material; wherein the demineralized bone fibers are curled to maintain cohesiveness and to shape the material into an implant that exploits the mechanical and physiological properties of three-dimensional tissues such as bone while providing planar and thread-like implants 
Sayed discloses the basic needle punching method for nonwoven materials, comprising compressing the web between the bed plate and the stripper plate, needle punching, and passing through a calendar roll (i.e. pressing roll). 
Platt discloses an improved method of processing non-woven fibers by needle punching to produce a non-woven material having greater strength and dimensional stability, wherein two needling zones are employed, the first needling zone comprising needles each with a plurality of barbs that all extend in the downward direction and which catch fibers in the first needling direction; and the second needling zone comprising needles each with a plurality of barbs that extend in the downward direction and also a plurality of barbs (i.e. a “second plurality”) that extend in the upward direction, which needles catch fibers in both the first needling direction and the second needling direction (see abstract; Col. 1, lines 49-51, 63-68; Col. 2 lines 1-8, 22, 51-53; Col. 3, lines 65-68; Col. 4, lines 1-18). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Manrique et al. do not explicitly disclose that the demineralized bone fibers are mechanical entangled via needle punching that involves compression, a stripper plate, and calendar rolls, with a first barbed needle having a “first plurality” of barbs and a second barbed needle having a “first plurality” of barbs; wherein the first needle’s “first plurality” of barbs and the second needle’s “second plurality” of barbs point in opposite et al., Sayed, and Platt
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Manrique et al., Geremakis et al., Sayed, and Platt, outlined supra, to devise Applicant’s claimed method.  
Manrique et al. disclose a method of making an osteoimplant comprising e.g. subjecting demineralized allograft bone fibers to mechanical entanglement to obtain a coherent mass of lyophilized, mechanically entangled, demineralized allograft bone fibers, which does not necessarily contain a carrier material; wherein the demineralized bone fibers provides a favorable scaffold for bone cell growth. Since Geremakis et al. disclose that a cohesive aggregate of demineralized allograft bone fibers, which does not necessarily contain a carrier material, can be obtained by needle punching to maintain cohesiveness and help shape the material into an implant that exploits the mechanical and physiological properties of three-dimensional tissues such as bone while providing planar and thread-like implants to surgeons as a convenient alternative to large blocks or runny pastes; since Sayed discloses the basic needle punching method for nonwoven materials comprises compressing the web between the bed plate and the stripper plate, needle punching, and passing through a calendar roll (i.e. pressing roll); and since Platt discloses an improved method of needle punching to produce a non-woven material having greater strength and dimensional stability, et al. material into an osteo-implant by needle punching with a first barbed needle having a “first plurality” of barbs and a second barbed needle having a “second plurality” of barbs; wherein the first needle’s “first plurality” of barbs and the second needle’s “second plurality” of barbs point in opposite directions (e.g. “upwards”/”downwards”); with the reasonable expectation that the resulting osteo-implant will successfully maintain cohesiveness (i.e. without a binder or other carrier), with greater strength and dimensional stability, and exploit the mechanical and physiological properties of three-dimensional tissues such as bone while providing planar and thread-like implants to surgeons as a convenient alternative to large blocks or runny pastes.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .
Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not found persuasive.
i) Applicant contends that “the Office mischaracterizes the difference in barbs arrangement between Platt and the current claims”, that “Platt’s needles specifically require one needle to point in one direction and another needle to point in two directions”, i.e. “Platt’s second needle requires two barb directions…at least one first barb…in the first needling direction (downward)…and at least one second barb…in the second needling direction…upward”. 
The Examiner, however, would like to point out the following:
1. Instant claim 26 stipulates in a wherein clause “the second barbed needle consists of the first plurality of barbs pointing in a direction opposite to the first plurality of barbs of the first barbed needle”. In other words, there is a needle in which all of the barbs point in a direction opposite to at least one set of barbs on another needle. 
2. This is precisely what Platt discloses, i.e. one needle in which all of the barbs point in the downward direction, and another needle in which one set of barbs points in the downward direction and another set of barbs points in the upward direction. Hence, the first needle consists of barbs (i.e. that all point downward) that point in a direction opposite to the plurality of barbs on the other needle that point in the upward direction. 
3. Applicant is relying on arbitrary labeling for the needles and the sets of barbs to try to distinguish their claims from the disclosure of Platt. In reality, in Platt as in the 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.